DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claims 1-4, a drawing furnace is not positively recited in claim 1 and dependent claims 2-4, since it is in the preamble of claim 1.  Further, a furnace core tube is not positively recited in claims 1-6, since it is recited in functional language.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment to the claims filed Jun. 14, 2022 is sufficient for the Examiner to withdraw the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the issues with the drawing furnace not positively recited in the claim.  However, there are new rejections under 35 U.S.C.  112(b) (see below).
Claims 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims a first flow channel, a predetermined first gas inlet, a predetermined first gas outlet, a second flow channel, a predetermined second gas inlet, and a predetermined second gas outlet.  Applicant has amended claim 1 to recite the first flow channel includes embodiment i (lines 8-10) including a plurality of first flow channels and the second flow channel includes a plurality of second flow channels.  It is unclear to the Examiner for a plurality of first flow channels which of the plurality of first flow channels introduces gas from a predetermined first gas inlet and to flow the gas from a predetermined first gas outlet toward a gas storage portion (see lines 1-4) or if all of the plurality of first flow channels are required to have a predetermined first gas inlet and a predetermined first gas outlet (see lines 1-4).  It is also unclear to the Examiner for a plurality of second flow channels which of the plurality of second flow channels introduces gas stored in the gas portion from a predetermined second gas inlet to flow gas from a predetermined second gas outlet toward a furnace core tube (see lines 5-7) or if all of the plurality of second flow channels are required to have a predetermined second gas inlet and a predetermined second gas outlet (see lines 5-7).  This lack of clarity on the predetermined first gas inlet, predetermined first gas outlet, the predetermined second gas inlet, and the predetermined second gas outlet in relation to a plurality of first flow channels and a plurality of second flow channels, also make the wherein statements in lines 13-16 indefinite.  It is unclear to the Examiner if both embodiments i and ii require the claim limitations in lines 13-16.  
Applicant claims an alternative embodiment (ii) in lines 10-12, where a cross sectional area of the second flow channel is larger than a cross sectional area of the first flow channel, and it is unclear to the Examiner, if embodiment i (lines 8-10) may be included with embodiment ii (lines 10-12).  Further, if embodiment i is included,  which of the first flow channels of the plurality of first flow channels and which of the second flow channels of the plurality of second flow channels Applicant is referencing if there are a plurality of first flow channels or a plurality of second flow channels.
Please clarify claim 1.  Claims 2-6 are also indefinite due to the lack of clarity of claim 1.
Claim 3 claims “the first flow channel”, it is unclear to the Examiner if Applicant is referencing one first flow channel or the plurality of first flow channels due to lack of clarity of claim 1.  Further, it is unclear if both embodiments i and/or ii in claim 1 are required claim 3.
Claim 4 claims the predetermined second gas outlet is formed by one continuous slit along the entire circumference of the furnace core tube.  As stated above, Applicant has claimed a plurality of second flow channels, and it is unclear to the Examiner if there is a single predetermined gas outlet or a plurality of predetermined second gas outlets, so it is unclear if there is only one continuous slit along the entire circumference or multiple continuous slits along the circumference due to lack of clarity of claim 1.  Further, it is unclear if both embodiments i and/or ii in claim 1 are required claim 4.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For the embodiment ii (lines 10-12) in claim 1 combined with the limitations claimed in claim 4, it is unclear to the Examiner whether Applicant has support for this combination in claim 4.  There is no explicit recitation of the term “cross sectional area”, and it is unclear in the figures if Applicant has implicit support for a predetermined second gas outlet formed by one continuous slit along the entire circumference with the claimed cross sectional areas.  If this is in error, please provide paragraphs and figures or an explanation of how Applicant has implicit support for the combination of embodiment ii (lines 10-12) and claim 4.
Specification
It appears Applicant has implicit support in the figures for “ii) a cross sectional area of the second flow channel is larger than a cross sectional area of the first flow channel” for claims 1, 2, 3, and 5-6.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “cross sectional area of the second flow channel” and “cross sectional area of the first flow channel”.  As stated in the 35 U.S.C. 112(a) rejection of the claims above, Applicant does not have support for the term “cross sectional area” in the specification, and therefore, Applicant fails to provide proper antecedent basis for the claimed subject matter.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejections in the non-final office action dated Mar. 23, 2022 have been considered, but are moot due to new grounds of rejection necessitated by the amendment filed Jun. 14, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as obvious over Bae et al. (US 2004/0050112 – hereinafter Bae) in view of Oh et al. (US 2002/0100296A1 – hereinafter Oh).
Regarding claim 1, Bae (Figs. 1 and 2, [0034],[0037] and annotated Fig. 2 below) discloses a furnace gas supply apparatus configured to supply gas into a drawing furnace in a tangential direction comprising:  a first flow channel (“upper introduction port 40”) from a predetermined first gas inlet (entrance of introduction port 40) and to flow the gas from a predetermined first gas outlet (exit of introduction port 40) toward a gas storage portion (Fig. 2 - represented by circular chamber enclosing spraying sleeve 32); and a second flow channel (“nozzles 31”) introducing the gas stored in the gas storage portion from a predetermined second gas inlet (inlet end of nozzles 31) to flow gas from a predetermined second gas outlet (outlet end of nozzles 31) toward a furnace core tube (“graphite core tubes 20 and 30”) of the drawing furnace (see gas flow arrows in Fig. 1).  Alternatively, since Bae fails to explicitly state there is a chamber enclosing spray sleeve 32, based on Fig. 2, it would be obvious to a person having ordinary skill in the art, there is a chamber enclosing spray sleeve 32 in order to provide for gas flow into nozzles of spray sleeve 32.  

    PNG
    media_image1.png
    489
    580
    media_image1.png
    Greyscale

Figure 1:  Annotated Fig. 2 of Bae


Bae further discloses the gas storage portion is provided between the first gas outlet and the second gas inlet in order to provide flow into spraying sleeve 32 and an opening position of the second gas inlet (inlet of nozzles 31) is provided at a position different from an opening position of the first gas outlet (inlet of ports 40).
Bae (Fig. 2) further discloses a plurality of flow channels (“ports 40”) and a plurality of second flow channels (“nozzles 31”).  Bae fails to disclose a number of the plurality of first flow channels is larger than a number of the plurality of second flow channels.  However, Oh (abstract and Figs. 1 and 2) discloses a similar gas feeding section for a draw furnace.  Oh discloses an upper gas feeding section 24 (Figs. 2 and 3 and [0027]-[0028]) comprises a plurality of gas feeding ports P with an inlet and outlet, similar to a first flow channel to flow gas toward a gas storage portion (enclosure between 24 and 24a) and a plurality of slits 24b similar to a second flow channel.  While Oh discloses a specific embodiment where there are 4 feeding ports P, Oh discloses there is no limitation on the number of gas feeding ports and Oh discloses the rotary body including at least one slit.  Therefore, it would be obvious to a person having ordinary skill in the art, this suggests an embodiment where the number of gas feeding ports (i.e. first flow channels) may exceed the number of slits (i.e. second flow channels).  Further, it would be obvious to a person having ordinary skill in the art, the number of a plurality of first flow channels is merely a duplication of parts and there is no significance to the number of a plurality of first flow channels.  Therefore, it would be obvious to a person having ordinary skill in the art, in the apparatus of Bae in view of Oh a number of the plurality of first flow channels is larger than a number of the plurality of second flow channels, as claimed.  Further, there would be no unexpected results with having a plurality of flow channels larger than a number of the plurality of second flow channels.
Regarding claim 2, Bae (Fig. 2) discloses an outer member having the first flow channel, where the outer member surrounds the spraying sleeve (corresponding to an inner member) disposed inside the outer member and having the second flow channel (“nozzles 31”).  Therefore, the it would be obvious to a person having ordinary skill in the art, the combination of Bae in view of Oh comprising an outer member having the first flow channel or a plurality of first flow channels and an inner member disposed inside the outer member having the second flow channel or a plurality of second flow channels.
Regarding claim 5, in addition to the rejection of claim 1 above, Bae (Figs. 1 and 2 and [0032]) discloses a furnace and furnace body supplied with a heating unit for heating the preform so as to be drawn into an optical fiber.  Therefore, it would be obvious to a person having ordinary skill in the art, the combination of Bae in view of Oh provides for the furnace gas supply apparatus according to claim 1 and a drawing furnace into which an optical fiber glass preform is inserted.  
	Regarding claim 6, in addition to the rejection of claims 1 and 5 above, Bae (Fig. 1, [0004] and abstract) further discloses optical fiber is manufactured by drawing a transparent glass-sintered material, called an optical fiber preform in a furnace at high temperature, and discloses a furnace for drawing an optical fiber and a heating unit installed in the body for receiving and melting the preform.  Therefore, based on the disclosure by Bae, it would be obvious to a person having ordinary skill in the art, the method of using the furnace gas supply apparatus according to claim 1, a method comprising inserting an optical fiber glass preform into the drawing furnace filled with the gas and drawing an optical fiber by heating and melting the optical fiber glass preform in the drawing furnace.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2004/0050112 – hereinafter Bae) in view of Oh et al. (US 2002/0100296A1 – hereinafter Oh) as applied to claim 1 above, and further in view of Imoto et al. (US 4,101,300 – hereinafter Imoto).
Regarding claim 3, Bae (Figs. 1 and 2) discloses the second gas outlet includes a plurality of openings from a nozzle along a circumferential direction of the furnace core tube, but fails to disclose the plurality of nozzle openings as a plurality of slots or slits.  However, Imoto ((Figs. 7a-10, and 15 and Col. 3, lines 2-8) further discloses the apertures on the inner peripheral side of the ring-shaped pipe may be replaced with slits.  Therefore, based on the additional teachings of Imoto, it would be obvious to a person having ordinary skill in the art, the nozzle openings of Bae in view of Oh could be modified to slits, and still provide for gas flow in the apparatus of Bae in view of Oh.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2004/0050112 – hereinafter Bae) in view of Oh et al. (US 2002/0100296A1 – hereinafter Oh) as applied to claim 1 above, and further in view of Fujikura Cable (JPS52-119546 U – hereinafter Fujikura).
Regarding claim 4, as discussed in the rejection of claim 1 above, Bae (Figs. 1 and 2) and ([0037]) discloses a flow of gas in the tangential direction.  Bae discloses a ring-shaped sleeve 32 to introduce the gas to the preform and furnace and a plurality of gas outlets as a second gas outlet, but fails to disclose the second gas outlet is formed by one continuous slit along the entire circumference of the furnace core tube.  However, Fujikura (Figs. 1 and 2 and pg. 2 of Machine Translation) discloses a similar ring-shaped furnace gas supply apparatus having a gas storage portion (“passage 10”)  similar to the gas storage portion of Bae and discloses an outlet 11 constituted by a gap (L) that is a channel.  The gap (L) provides for one continuous slit forming a channel along the entire circumference of a heating chamber 6.  Therefore, based on the additional teachings of Fujikura, it would be obvious to substitute an alternative second gas outlet as the second gas outlet of Bae, such as substituting the plurality of nozzles 31 with a gap, such as one continuous slit forming a channel, along the entire circumference of the core tube to provide for flow of gas in the tangential direction along the circumference.  This is merely substituting known equivalent gas outlets to provide for tangential circumferential flow. 
Allowable Subject Matter
It appears the alternate embodiment ii in claim 1 contains allowable subject matter.  However, due to the 35 U.S.C. 112(b) and 112(a) issues with the claims allowability of the claims is unable to be determined.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a furnace gas supply apparatus configured to supply gas into a drawing furnace comprising the claimed first flow channel, predetermined gas inlet, predetermined gas outlet, gas storage portion, second flow channel, predetermined second gas inlet, predetermined second gas outlet, a cross sectional area of the second flow channel is larger than a cross sectional area of the first flow channel, and the limitations in the wherein statements in lines 13-16 of claim 1.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741